Third District Court of Appeal
                              State of Florida

                        Opinion filed August 3, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                          No. 3D21-2047
          Lower Tribunal No. R.A.A.C. Docket No. 21-01117
                        ________________


                         Michael Reguzzoni,
                                 Appellant,

                                    vs.

      Reemployment Assistance Appeals Commission,
                                 Appellee.



    An Appeal from the Florida Reemployment Assistance Appeals
Commission.

    Michael Reguzzoni, in proper person.

     Amanda L. Neff, Deputy General Counsel, and Katie E. Sabo,
Appellate Counsel (Tallahassee), for appellee.


Before EMAS, SCALES and HENDON, JJ.

    PER CURIAM.
      Affirmed. See Fla. Admin. Code. R. 73B-11.016(1)(b) (“Wages will

generally be counted as reported by the employer. Upon request by the

claimant or employer and for the purpose of determining the claimant’s

weekly benefit amount and maximum available credits, wages may be

assigned to the calendar quarter in which the wages were earned, but can

be used in only one base period”) (emphasis added). See also Diez v.

Reemployment Assistance Appeals Comm'n, 152 So. 3d 1269, 1270-71

(Fla. 1st DCA 2014) (“In this case, the Commission assigned Diez's wages,

including the termination allowance, to the calendar quarters in which he

received payments, as reported by the employer. The Commission posits

that it could not have used the alternative wage-assignment method in the

manner Diez urges because he provided no remunerable services to the

employer after he was laid off. Accordingly, Diez did not ‘earn’ any portion of

the termination allowance after December 2011, though he received the

allowance post lay-off.”)




                                      2